Title: From Alexander Hamilton to Henry Knox, 24 January 1793
From: Hamilton, Alexander
To: Knox, Henry



Treasury Department January 24th 1793
sir,

I send you a letter of this day from Mr Miller, Inspector of Cloathing, suggesting the necessity of certain precautions for the preservation of the Hats which have been delivered. You will be fully sensible of the importance of due care on this point, and will I doubt not give the necessary direction to Mr Hodgsdon.
I have the Honour to be very Respectfully Sir,   Your obedient servt.

A Hamilton
The Secretary at War

